Name: Commission Regulation (EEC) No 1985/83 of 18 July 1983 concerning the stopping of fishing for herring by vessels flying the flag of the Federal Republic of Germany
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 7 . 83 Official Journal of the European Communities No L 195/41 COMMISSION REGULATION (EEC) No 1985/83 of 18 July 1983 concerning the stopping of fishing for herring by vessels flying the flag of the Federal Republic of Germany THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2057/82 of 29 June 1982 establishing certain control measures for fishing activities by vessels of the Member States ('), as amended by Regulation (EEC) No 1729/83 (2), and in particular Article 10 (3) thereof, Whereas Council Regulation (EEC) No 1353/83 of 26 May 1983 fixing for the herring stocks in the northern and central North Sea provisional quota allocations (3) provides that the Federal Republic of Germany is authorized to fish a limited quota of herring in the northern and central part of the North Sea as from 1 June 1983 ; Whereas the Council , during its session of 11 and 12 July 1983, was unable to agree to the regulation proposed by the Commission, allocating a further interim quota to Germany ; Whereas, in order to ensure compliance with the provisions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commission to fix by Regulation the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas catches of herring in waters of ICES divisions IV a) and IV b) by vessels flying the flag of Germany have reached the quota provisionally allocated for 1983 ; whereas Germany informed the Commission, on 13 July 1983 , that herring fishing by its vessels in the North Sea has ceased ; whereas it is therefore appropriate to abide by this date, HAS ADOPTED THIS REGULATION : Article 1 Catches of herring in ICES divisions IV a) and IV b) by vessels flying the flag of Germany or registered in Germany are deemed to have exhausted the quota provisionally allocated to Germany for 1983 . Fishing for herring in ICES divisions IV a) and IV b) as well as the transhipment and landing of herring fished in those divisions by vessels flying the flag of Germany or registered in Germany is hereby suspended. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 13 July 1983. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 July 1983 . For the Commission Giorgios CONTOGEORGIS Member of the Commission (') OJ No L 220, 29 . 7. 1982, p. 1 . (2) OJ No L 169, 28 . 6. 1983, p. 14. (3) OJ No L 139, 28 . 5 . 1983, p. 54.